Name: 1999/818/EC: Council Decision of 6 December 1999 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-12-11

 Avis juridique important|31999D08181999/818/EC: Council Decision of 6 December 1999 appointing a German member of the Committee of the Regions Official Journal L 318 , 11/12/1999 P. 0019 - 0019COUNCIL DECISIONof 6 December 1999appointing a German member of the Committee of the Regions(1999/818/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Josef Hattig notified to the Council on 9 November 1999,Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Erik Bettermann is hereby appointed a member of the Committee of the Regions in place of Mr Josef Hattig for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 6 December 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 28, 4.2.1998, p. 19.